Holland, P. J.,
Upon the audit of the account of the trustee of the said trust for Edward Rodkey, the court, after reviewing the testimony as to the circumstances of the disappearance of Edward S. Rodkey and the duration thereof, being of the opinion *164that further investigation should be made by the accountant, by decree of February 9, 1938, suspended the confirmation of the account and the distribution of the balance as shown by said account, to give the accountant an opportunity to make the investigation suggested by the court and to submit further proofs after the completion of the investigation.
On February 1, 1939, a further hearing was had and further evidence adduced as to the circumstances of the disappearance of Edward Rodkey and the duration thereof. On April 6, 1939, the Municipal Court of Philadelphia in the case of Commonwealth v. Edward Rodkey, defendant, and Integrity Trust Company, trustee, executor, etc., under will of Mary Rodkey, deceased, garnishee, entered a decree directing this accountant to pay over the accumulated income to the clerk, to be disbursed to the said defendant’s wife, May D. Rodkey, as specified in the decree, with further provision for payment of future income from the trust to the said May D. Rodkey for the support of herself and two minor children.
It is not necessary, therefore, for this court at this time to decide whether the presumption of the death of Edward Rodkey, the beneficiary of this trust, has arisen, as the entire income by the decree of a court of competent jurisdiction is to be until the further order of said court dispensed for the benefit of the said beneficiary’s wife and two minor children. We have only therefore to approve the account and direct the entire balance of principal and income to be awarded back to the accountant for further accounting.
The net ascertained combined balance of principal and income for distribution is awarded to Integrity Trust Company for the uses and purposes of the trust under the will for Edward Rodkey, subject to terms of said decree of April 6,1939, of the Municipal Court of Philadelphia, Domestic Relations Division.